UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1531


LORRAINE KING,

                 Plaintiff – Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                 Defendant – Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  R. Clarke VanDervort,
Magistrate Judge. (5:09-cv-01515)


Submitted:   September 27, 2011            Decided:   October 17, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorraine King, Appellant Pro Se.    Shannon G. Petty, SOCIAL
SECURITY  ADMINISTRATION,  Philadelphia,   Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lorraine    King       appeals     the    magistrate        judge’s      order

affirming the Commissioner’s decision to deny King disability

and supplemental security income insurance benefits. *                          We must

uphold     the     decision    to    deny       benefits      if   the    decision      is

supported     by     substantial      evidence        and   the    correct      law    was

applied.      See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart,

434   F.3d    650,    653     (4th Cir. 2005)          (per    curiam).         We    have

thoroughly reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.     King v. Astrue, No. 5:09-cv-01515 (S.D.W. Va. Mar. 3,

2011 & July 8, 2011).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court    and      argument      would      not   aid    the

decisional process.



                                                                                AFFIRMED




      *
        The parties consented to the jurisdiction                               of     the
magistrate judge. See 28 U.S.C. § 636(c) (2006).



                                            2